Citation Nr: 1338863	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  09-22 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for left chondromalacia patellae.

2.  Entitlement to a disability rating higher than 10 percent for sartorious insertion syndrome of the right groin.

3.  Entitlement to a disability rating higher than 10 percent for sartorious insertion syndrome of the left groin.

4.  Entitlement to a compensable rating for tinea versicolor and dermatitis.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to October 1988 and from March 1989 to April 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal a from rating decision dated in July 2008, of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

During the pendency of this appeal, by a rating decision in March 2009, the RO increased the Veteran's disability rating for left chondromalacia patellae to 30 percent, effective April 25, 2008, the date the claim for an increased rating was received.  Because the increased rating does not represent a grant of the maximum benefits allowable, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In her June 2009 substantive appeal, VA Form 9, the Veteran requested a hearing before the Board.  In February 2010, she withdrew her request.  

In addition to the paper claims file, there is a paperless, electronic claims file associated with the claim.  Thus, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks higher disability ratings than those currently assigned for sartorious insertion syndrome of the right groin, sartorious insertion syndrome of the left groin, left chondromalacia patellae, and tinea versicolor and dermatitis.  

The Veteran's service-connected tinea versicolor and dermatitis was last examined in May 2008.  Similarly, her knees and hips were most recently examined in August 2009.  Although her last VA examinations are not overly stale, review of the claims file shows that her disabilities may have worsened since she was last examined in 2008 and 2009.  Specifically, in October 2013, the Veteran, through her representative, asserted that the claimed disabilities had increased in severity since she was last examined by VA and requested new examinations be scheduled in connection with the claims on appeal.  New examinations are needed to fully and fairly evaluate the Veteran's claims for increased ratings.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Finally, since the claims file is being returned it should also be updated to include recent relevant VA treatment records dating from March 2009.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Also, the Veteran should be requested to provide any outstanding private medical records or authorize VA to obtain the records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated her for sartorious insertion syndrome in the right and left groin, left chondromalacia patellae, and for her tinea versicolor and dermatitis.  After securing any necessary releases, the RO/AMC should request any records identified.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  In addition, obtain all relevant ongoing VA treatment records dating since March 2009.  All attempts to obtain these records must be documented in the claims file.

2.  Thereafter, schedule the Veteran for the appropriate VA examination to ascertain the current nature and severity of her service-connected left knee and bilateral hip/groin disorders.  The claims folder should be reviewed by the examiner, and the report should note that review.  The examiner should identify all pertinent pathology found to be present, including the Veteran's account of symptomatology.  

The examiner is to conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should indicate at what degree pain begins during range of motion studies and also express any functional loss in terms of additional degrees of limited motion of the Veteran's left knee and bilateral hips, i.e., her pain-free range of motion. 

The examiner should also express whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  

The examiner should specifically indicate whether there is instability of the left knee.  If so, the examiner should indicate whether it is mild, moderate, or severe. 

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected tinea versicolor and dermatitis.  The claims folder should be reviewed by the examiner, and the report should note that review.  The examiner is asked to identify all pathology related to the Veteran's tinea versicolor and dermatitis and indicate the percentage of the entire body affected and the percentage of exposed areas affected.  Also, indicate whether the Veteran has required intermittent systemic therapy such as corticosteroids, or other immunosuppressive drugs and the total duration of time needed for the therapy during a 12-month period.

4.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. JOHNSON  
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

